Title: From John Adams to Timothy Pickering, 18 October 1799
From: Adams, John
To: Pickering, Timothy


Private.
SirTrenton October 18. 1799

As the Session of Congress draws nigh, I pray you to favour me with your sentiments concerning the Communication necessary to be made to Congress of the State of the Nation, and particularly a concise narration of the Proceedings with St Domingo and the Isle of France. It may be doubtful however whether any thing need be said at present, on the last. A very succinct Account of the Invitation of the French Directory to our Envoys, of the subsequent Change, and the short pause made on this Side the Water in consequence of it, may be proper, and very explicit declarations that no Relaxation will take place in any Executive Part of Government, in consequence of the Mission till We know its result, either in preparations for defence by sea and Land, or in the Employment of the means already provided by the Legislature. In short, whatever is thought proper to be mentioned to Congress, from a full Consideration of the state of the Nation in all its  relations, will be received from the Secretary of State with great Pleasure by his / faithfull humble servant


John AdamsPerhaps I ought to have mentioned particularly the unfortunate Interruption of the Boards of Commissioners. The Observations to be made on them and the Sentiments proper to be expressed in consequence of them, and the miserable Rebellion in Pennsylvania, which must be stated I suppose, with the means of its suppression.